DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 18 June 2020.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-20 have been rejected.
Information Disclosure Statement
4.  The examiner has considered the information disclosure statement (IDS) filed on 18 June 2020.
Claim Objections
5.  Claim 10 objected to because of the following informalities:  punctuation.  After the first limitation in the claim there is a colon rather than a semicolon.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claims 1, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al US 2015/0150106 A1 (hereinafter Lund) in view of Dolev US 2019/0140819 A1.
As to claim 1, Lund discloses a centralized identity system comprising: 
one or more processors [0052]; and 
one or more computer-readable media having thereon computer-executable instructions that are structured such that [0052], when executed by the one or more processors, cause the control device system to perform a method for permitting a sink device to authenticate on behalf of a centralized identity in response to receiving a delegation for the sink device to authenticate as the control device (user delegates authorizations associated with an authenticated device such as a control device to an non-authenticated device such as the sink device) [0018], the method comprising: 
registering the received delegation for the sink device to authenticate as the control device (user delegates authorizations associated with an authenticated device such as a control device to an non-authenticated device such as the sink device) [0018]; 

in response to the communication, accessing the registration to determine that the sink device is authorized to authenticate as the control device (i.e. verifying the sink device) [0037]; 
in response to the determination, interacting with the decentralized identity to authenticate the sink device as the control device [0037]; and 
in response to authenticating, granting the sink device access to the resource owned by the control device (i.e. providing user services) [0037]. 
Lund does not teach a decentralized identity.  Lund does not teach a centralized identity.
Dolev teaches a decentralized identity [0038].  Dolev teaches a centralized identity [0038].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lund so that the control device and the sink device would have been decentralized identity and centralized identity.

As to claim 10, Lund discloses a method for a decentralized identity system to permit a centralized identity to authenticate on behalf of a decentralized identity, the method comprising: 
receiving a delegation for the sink device to authenticate for the control device (user delegates authorizations associated with an authenticated device such as a control device to an non-authenticated device such as the sink device) [0018]; 
registering the received delegation for the sink device to authenticate as the control device (user delegates authorizations associated with an authenticated device such as a control device to an non-authenticated device such as the sink device) [0018]; 
receiving a communication from the sink device to access a resource owned by the control device (i.e. content request from sink device with access token) [0037]; 
in response to the communication, accessing the registration to determine that the sink device is authorized to authenticate as the control device (i.e. verifying the sink device) [0037]; 
in response to the determination, interacting with the sink device to authenticate the centralized identity as the control device [0037]; and 

Lund does not teach a decentralized identity.  Lund does not teach a centralized identity.
Dolev teaches a decentralized identity [0038].  Dolev teaches a centralized identity [0038].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lund so that the control device and the sink device would have been decentralized identity and centralized identity.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lund by the teaching of Dolev because it adds an extra layer of security [0001].
As to claim 19, Lund discloses a computer program product comprising one or more computer-readable storage media having thereon computer-executable instructions that are structured such that, when executed by one or more processors of a centralized identity system, cause the centralized identity system to perform a method for permitting a decentralized identity to authenticate on behalf of a centralized identity in response to receiving a delegation for the decentralized identity to authenticate as the centralized identity, the method comprising: 
registering the received delegation for the sink device to authenticate as the control device (user delegates authorizations associated with an authenticated 
receiving a communication from the sink device to access a resource owned by the control device (i.e. content request from sink device with access token) [0037]; 
in response to the communication, accessing the registration to determine that the sink device is authorized to authenticate as the control device (i.e. verifying the sink device) [0037]; 
in response to the determination, interacting with the sink device to authenticate the decentralized identity as the control device (i.e. verifying the sink device) [0037]; and 
in response to authenticating, granting the sink device access to the resource owned by the control device (i.e. providing user services) [0037]. 
Lund does not teach a decentralized identity.  Lund does not teach a centralized identity.
Dolev teaches a decentralized identity [0038].  Dolev teaches a centralized identity [0038].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lund so that the control device and the sink device would have been decentralized identity and centralized identity.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lund by the teaching of Dolev because it adds an extra layer of security [0001].
7.  Claims 2-9, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al US 2015/0150106 A1 (hereinafter Lund) and Dolev US 2019/0140819 A1 as applied to claims 1 and 19 above, and further in view of Singh et al US 2020/0366716 A1 (hereinafter Singh).
As to claim 2, the Lund-Dolev combination does not teach the centralized identity system in accordance with claim 1, the delegation being received by the centralized identity system using an extension of a centralized identity protocol. 
Singh teaches the delegation being received by the centralized identity system using an extension of a centralized identity protocol (i.e. protocols understood by the centralized network) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the delegation would have been received by the centralized identity system using an extension of a centralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 3, the Lund-Dolev combination does not teach the centralized identity system in accordance with claim 2, the communication being received in accordance with the centralized identity protocol. 
Singh teaches the communication being received in accordance with the centralized identity protocol (i.e. protocols understood by the centralized network) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the communication would have been received in accordance with the centralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 4, the Lund-Dolev combination does not teach the centralized identity system in accordance with claim 3, the interaction with the decentralized identity occurring in accordance with the centralized identity protocol. 
Singh teaches the interaction with the decentralized identity occurring in accordance with the centralized identity protocol (i.e. protocols understood by the centralized network) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the interaction with the decentralized identity would have occurred in accordance with the centralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 5, the Lund-Dolev combination does not teach the centralized identity system in accordance with claim 1, the delegation being received by the centralized identity system as a claim of a centralized identity protocol. 
Singh teaches the delegation being received by the centralized identity system as a claim of a centralized identity protocol (i.e. protocols understood by the centralized network) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the delegation would have been received by the centralized identity system as a claim of a centralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 6, the Lund-Dolev combination does not teach the centralized identity system in accordance with claim 5, the communication being received in accordance with the centralized identity protocol. 
Singh teaches the communication being received in accordance with the centralized identity protocol (i.e. protocols understood by the centralized network) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the communication would have been received in accordance with the centralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 7, the Lund-Dolev combination does not teach the centralized identity system in accordance with claim 6, the interaction with the decentralized identity occurring in accordance with the centralized identity protocol. 
Singh teaches the interaction with the decentralized identity occurring in accordance with the centralized identity protocol (i.e. protocols understood by the centralized network) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the interaction with the decentralized identity would have occurred in accordance with the centralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 8, the Lund-Dolev combination does not teach the centralized identity system in accordance with claim 1, the communication being received in accordance with a centralized identity protocol. 
Singh teaches the communication being received in accordance with a centralized identity protocol (i.e. protocols understood by the centralized network) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the communication would have been received in accordance with a centralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 9, the Lund-Dolev combination does not teach the centralized identity system in accordance with claim 8, the interaction with the decentralized identity occurring in accordance with the centralized identity protocol. 
Singh teaches the interaction with the decentralized identity occurring in accordance with the centralized identity protocol (i.e. protocols understood by the centralized network) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the interaction with the decentralized identity would have occurred in accordance with the centralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 11, the Lund-Dolev combination does not teach the method in accordance with claim 10, the delegation being received by the decentralized identity system using an extension of a decentralized identity protocol. 
Singh teaches the delegation being received by the decentralized identity system using an extension of a decentralized identity protocol (i.e. protocols understood by the decentralized network) [0076].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the delegation would have been received by the decentralized identity system using an extension of a decentralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 12, the Lund-Dolev combination does not teach the method in accordance with claim 11, the communication being received in accordance with the decentralized identity protocol. 
Singh teaches the communication being received in accordance with the decentralized identity protocol (i.e. protocols understood by the decentralized network) [0076].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the communication would have been received in accordance with the decentralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 13, the Lund-Dolev combination does not teach the method in accordance with claim 12, the interaction with the centralized identity occurring in accordance with the decentralized identity protocol. 
Singh teaches the interaction with the centralized identity occurring in accordance with the decentralized identity protocol (i.e. protocols understood by the decentralized network) [0076].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the interaction with the centralized identity would have occurred in accordance with the decentralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 14, the Lund-Dolev combination does not teach the method in accordance with claim 10, the delegation being received by the decentralized identity system as a claim of a decentralized identity protocol. 
Singh teaches the delegation being received by the decentralized identity system as a claim of a decentralized identity protocol (i.e. protocols understood by the decentralized network) [0076].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the delegation would have been received by the decentralized identity system as a claim of a decentralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 15, the Lund-Dolev combination does not teach the method in accordance with claim 14, the communication being received in accordance with the decentralized identity protocol. 
Singh teaches the communication being received in accordance with the decentralized identity protocol (i.e. protocols understood by the decentralized network) [0076].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the communication would have been received in accordance with the decentralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 16, the Lund-Dolev combination does not teach the method in accordance with claim 15, the interaction with the centralized identity occurring in accordance with the decentralized identity protocol. 
Singh teaches the interaction with the centralized identity occurring in accordance with the decentralized identity protocol (i.e. protocols understood by the decentralized network) [0076].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the interaction with the centralized identity would have occurred in accordance with the decentralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 17, the Lund-Dolev combination does not teach the method in accordance with claim 10, the communication being received in accordance with a decentralized identity protocol. 
Singh teaches the communication being received in accordance with a decentralized identity protocol (i.e. protocols understood by the decentralized network) [0076].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the communication would have been received in accordance with a decentralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 18, the Lund-Dolev combination does not teach the method in accordance with claim 17, the interaction with the centralized identity occurring in accordance with the decentralized identity protocol. 
Singh teaches the interaction with the centralized identity occurring in accordance with the decentralized identity protocol (i.e. protocols understood by the decentralized network) [0076].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the interaction with the centralized identity would have occurred in accordance with the decentralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
As to claim 20, the Lund-Dolev combination does not teach the computer program product in accordance with claim 19, the communication being received in accordance with a centralized identity protocol, the interaction with the decentralized identity occurring in accordance with the centralized identity protocol.
Singh teaches the communication being received in accordance with a centralized identity protocol, the interaction with the decentralized identity occurring in accordance with the centralized identity protocol (i.e. protocols understood by the centralized network) [0077].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination so that the communication would have been received in accordance with a centralized identity protocol, the interaction with the decentralized identity would have occurred in accordance with the centralized identity protocol.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Lund-Dolev combination by the teaching of Singh because it provides a network-agnostic identity broker for retrieving and evaluating identity records across heterogeneous identity networks [0002].
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Mullins et al US 2021/0035120 A1 directed to producing adaptive and verifiable bills of material [abstract].
B.  Heath et al US 2020/0313897 A1 directed to receiving a request from a second computing device to verify ownership of a blockchain address [abstract].
C.  Wu et al US 2020/0137064 A1 directed to information processing system and, more particularly, to decentralized identity management in such systems [0001].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 7:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492